Citation Nr: 0331002	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




REMAND

On September 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  




Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain all employment records from 
the state correctional facility from 
1994 to 1997.

2.  Contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide information as to 
whether a Michael Brunsey was with the 
187th personnel service company, APO 
Germany in 1991, specifically May 1991.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded psychiatric and 
orthopedic examinations.  Send the 
claims folder to the VA examiners for 
review in conjunction with this 
examination.  Request that the 
examinations include all indicated 
studies and tests deemed appropriate, 
and that all clinical findings be 
reported in detail.  Based on the 
results of the examination and after 
reviewing the claims folder, to 
specifically include the service medical 
records, the orthopedic examiner should 
provide an opinion in reference to each 
of the following questions:

(a.)  Does the veteran have a current 
bilateral foot disorder and/or back 
disorder, and; if so, what is the 
diagnosis or diagnoses?

(b.)  If the veteran is found to have a 
current bilateral foot disorder and a 
back disorder, please provide an opinion 
as to the following questions:  (1) 
whether the veteran's current bilateral 
foot disorder and back disorder had its 
onset during her period of active 
military service from August 1990 to 
August 1991?  (2) Whether it is at least 
as likely as not that the veteran has a 
current bilateral foot disorder and back 
disorder that is related to any incident 
or event that occurred during her period 
of active military service from August 
1990 to 1991.  

Based on the results of the examination 
and after reviewing the claims folder, 
to specifically include the service 
medical records, the psychiatrist should 
provide an opinion in reference to each 
of the following questions:

(a.)  Whether the overall evidence of 
record, service medical records and 
postservice medical records identify any 
behavioral patterns which is consistent 
with the incurrence of a sexual assault 
in service.  All indicated studies 
should be performed and all indicated 
findings reported in detail.  The 
examiner should give a fully reasoned 
opinion and support the opinion by 
discussing medical principles as applied 
to the specific medical evidence in the 
veteran's case.  

(b.)  If the examiner finds that the 
medical and any behavioral evidence 
shows that the veteran was sexually 
assaulted then, he or she should offer 
an opinion as to whether the veteran has 
PTSD in accordance with DSM IV as a 
result of the sexual assault.

The psychiatrist and the orthopedist 
should both provide a complete rationale 
for all opinions expressed, to include 
upon which medical principles the 
opinions are based and should provide 
citation to the evidence of record upon 
which the opinion is based.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





